HAWKINS, Presiding Judge.
Appellant was indicted for burglary with intent to commit theft.
In a proceeding which appears in all respects regular appellant waived a jury and entered his plea of guilty before the court. Appellant was upon said plea and evidence heard found guilty, and sentenced to the state penitentiary for not less than two nor more than three years.
Notwithstanding his said plea appellant perfected an appeal to the Court .of. Criminal Appeals.
He now by his personal affidavit requests that his said appeal be dismissed, and that the judgment of conviction stand as a final judgment.
At appellant’s request his appeal is dismissed.